tcmemo_1998_370 united_states tax_court suzanne f mottola petitioner v commissioner of internal revenue respondent docket no filed date suzanne f mottola pro_se keith l gorman for respondent memorandum opinion whalen judge this case is before the court to decide respondent's oral motion for summary_judgment at issue is whether respondent correctly determined the following deficiencies in and additions to petitioner's income_tax year deficiency dollar_figure big_number additions to tax sec_6651 sec_6654 -- dollar_figure big_number dollar_figure all section references are to the internal_revenue_code in effect during the years in issue during the years in issue petitioner was a self- employed attorney at the time she filed her petition in this case petitioner resided in devon pennsylvania petitioner failed to file federal_income_tax returns for the years and she did not maintain adequate books_and_records from which her tax_liability for those years could be computed accordingly respondent used the bank_deposits method to reconstruct petitioner's income and determined the above tax deficiencies and additions to tax in a notice_of_deficiency issued to petitioner respondent served a request for admissions on petitioner rule c of the tax_court rules_of_practice and procedure states that each matter is deemed admitted unless within days after service of the request the party to whom the request is directed serves upon the requesting party a written answer or an objection stating in detail the reasons therefor all rule references are to the tax_court rules_of_practice and procedure petitioner did not respond or object to respondent's request for admissions within days after service or at any other time accordingly pursuant to rule c each matter set forth therein was deemed admitted see 65_tc_333 affd 565_f2d_954 5th cir petitioner is deemed to have made the following admissions petitioner has not filed federal_income_tax returns for the taxable years and petitioner was engaged in a trade_or_business during and petitioner failed to maintain any records reflecting the income and expenses of her trade_or_business during petitioner made total deposits of dollar_figure into her bank accounts of the net deposits into their sic accounts in dollar_figure represented non-taxable items during petitioner made total deposits of dollar_figure into her bank accounts of the net deposits into her accounts in dollar_figure represented non-taxable items such as returned checks petitioner did not deposit all of her business income into her bank accounts the entire amount of the deposits into petitioner's bank accounts in and represented taxable_income petitioner had no other non-taxable sources for the deposits made into her bank accounts during the years and petitioners sic failed to maintain complete and accurate records of their sic income in the notice_of_deficiency respondent determined that petitioner was liable for an sic additions to tax pursuant to sec_6651 in the amount of dollar_figure in and dollar_figure in petitioner concedes her liability for the additions to tax under i r c sic a as determined in the notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner was liable for an sic additions to tax pursuant to sec_6654 in the amount of dollar_figure for the year petitioner concedes her liability for the additions to tax under sec_6654 as determined in the notice_of_deficiency petitioner concedes that the adjustments made in the statutory_notice_of_deficiency are in all respects complete and correct petitioner is not entitled to any of the deductions listed in her petition this case was calendared for trial at a prior trial session of the court petitioner appeared at the call of the prior calendar and moved for a continuance citing her own illness her son's illness and the fact that her accountant was about percent finished preparing her and federal_income_tax returns the court granted petitioner's motion for continuance but pointed out to petitioner that respondent's requests for admissions are deemed to be facts under our rules and you didn't respond to them in response petitioner did not advance any reason why the matters set forth in respondent's request for admissions should not be deemed admitted pursuant to rule c petitioner did not appear when her case was called at the instant trial session in philadelphia pennsylvania on date respondent appeared through counsel and filed a motion to dismiss for lack of prosecution respondent's motion appeared meritorious nevertheless the court ordered the case to be recalled on the following day to give petitioner another opportunity to appear on the following day petitioner did not appear initially when her case was called and the court orally granted respondent's motion to dismiss for lack of prosecution shortly thereafter petitioner appeared and asked the court to vacate the dismissal of her case she stated that she had prepared a delinquent_return for one of the years in issue that showed an overpayment of dollar_figure petitioner did not proffer a return for but she represented that the same is true ie that there is an overpayment with respect to she asked the court to allow her to file the returns and have the internal revenue examine them and make sure that they are accurate petitioner also claimed to have documentation to substantiate her position that respondent had overstated her income in the notice_of_deficiency respondent's counsel objected to petitioner's motion to vacate the dismissal of her case and argued that petitioner had failed to properly prosecute her case furthermore respondent argued that the court should not vacate its dismissal because based upon the deemed admissions the court would be required to reach the same result respondent argued that petitioner is deemed to have admitted all of the facts necessary for decision in respondent's favor the court accepted petitioner's explanation and vacated the granting of respondent's motion to dismiss for lack of prosecution whereupon respondent made an oral motion for summary_judgment based upon petitioner's admissions quoted above the court took respondent's motion under advisement but stated that it would recall the case in approximately days in order to give petitioner another opportunity to meet with respondent's agents and to present her returns and documentation to them so that her correct_tax liability could be computed in effect the court gave petitioner the relief she had requested nevertheless petitioner failed to meet with respondent's agents she has also failed to file an objection to respondent's motion for summary_judgment or any other pleading with the court the court may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the party opposing the motion may not rest upon mere denials but must set forth specific facts showing that there is a genuine issue for trial rule d however the moving party respondent in this case bears the burden of proving there is no genuine issue of material fact and that a decision may be rendered as a matter of law 79_tc_340 78_tc_412 the first issue for decision is whether petitioner is liable for the deficiencies determined by respondent for and petitioner is deemed to have admitted that the deposits to her bank accounts in the amount of dollar_figure in and dollar_figure in are includable in gross_income and she is not entitled to any of the deductions listed in her petition based thereon we sustain respondent's determination of a tax_deficiency for of dollar_figure with respect to we note that the tax_deficiency determined by respondent dollar_figure is based upon gross_receipts from petitioner's business or profession in the amount of dollar_figure however petitioner is deemed to have admitted receiving gross_receipts of dollar_figure dollar_figure less than the amount determined in the notice_of_deficiency respondent concedes that the tax_deficiency and additions to tax for should be based upon the gross_receipts admitted by petitioner dollar_figure at the hearing of respondent's motion respondent submitted a recomputation of the tax and additions to tax for based upon the gross_receipts admitted by petitioner respondent's recomputation was filed as computation in support of the motion for summary_judgment petitioner did not object to respondent's recomputation accordingly in conformity with respondent's recomputation we find that the deficiency in petitioner's tax for is dollar_figure the next issue for decision is whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file timely federal_income_tax returns for and sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless such failure is due to reasonable_cause and not due to willful neglect 469_us_241 sec_6651 imposes an addition_to_tax equal to percent of the tax required to be shown as tax on the return for every month or fraction thereof that the return is late not to exceed percent in the aggregate sec_6651 petitioner is deemed to have admitted that she did not file federal_income_tax returns for taxable years and she is also deemed to have admitted liability for the additions to tax under i r c sic a as determined in the notice_of_deficiency accordingly we sustain respondent's determination as to the additions to tax under sec_6651 for the amount of the addition is dollar_figure the amount determined in the notice_of_deficiency for the amount of the addition is dollar_figure the amount set forth in respondent's recomputation the final issue for decision is whether petitioner is liable for the additions to tax for failure to pay estimated income_tax under sec_6654 for sec_6654 imposes an addition_to_tax equal to the amount of the underpayment multiplied by the underpayment rate established under sec_6621 for the period of the underpayment respondent recomputed an addition_to_tax under sec_6654 of dollar_figure the addition_to_tax under sec_6654 is mandatory unless petitioner can prove that she complies with one of the exceptions contained in sec_6654 84_tc_859 75_tc_1 petitioner is deemed to have admitted liability for the additions sic to tax under sec_6654 as determined in the notice_of_deficiency accordingly we sustain respondent's determination as to the addition_to_tax under sec_6654 the amount of the addition is dollar_figure the amount set forth in respondent's recomputation to reflect the foregoing an order granting respondent's oral motion for summary_judgment and decision will be entered for respondent
